

DMC GLOBAL INC.
2016 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


Notice of Restricted Stock Grant


DMC Global Inc. (the "Company") grants to the Grantee named below, in accordance
with the terms of the DMC Global Inc. 2016 Omnibus Incentive Plan (the "Plan")
and the Restricted Stock Award Agreement attached hereto (the "Agreement"), the
following number of Shares of Restricted Stock (the "Restricted Stock") on the
terms set forth below and in the Agreement. All capitalized terms not defined
herein or in the Agreement shall have the meanings given to such terms in the
Plan.


GRANTEE:        [___________]


TOTAL NUMBER
OF
SHARES OF
RESTRICTED STOCK
GRANTED:        [____________]


DATE OF GRANT:    _____________, 20[___]


PERIOD OF
RESTRICTION:
Subject to the Plan and the Agreement attached hereto, the Period of Restriction
shall lapse, and the Restricted Stock shall vest and become free of forfeiture
and transfer restrictions contained in the Agreement 100% on the first
anniversary of the Date of Grant.









The Grantee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Agreement attached hereto subject to all of the terms and provisions thereof.
The Grantee has reviewed the Plan, this Notice of Restricted Stock Grant, and
the Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice of Restricted Stock Grant and fully
understands all provisions hereof and of the Agreement. The Grantee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Notice of Restricted Stock Grant, and the Agreement. The Grantee further agrees
to notify the Company upon any change in the residence address indicated below.




GRANTEE:                        DMC GLOBAL INC.






By: ______________________________            By:
___________________________________
Name:                            Name:
Date: ____________________________            Title:
Date:


Restricted Stock Award Agreement


Section 1.     Grant of Restricted Stock. The Company hereby grants to the
Grantee the Restricted Stock set forth in the Notice of Restricted Stock Grant,
subject to the terms, definitions and provisions of the Plan and this Agreement.
All terms, provisions, and conditions applicable to the Restricted Stock set
forth in the Plan and not set forth herein are incorporated by reference. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in this
Agreement and not otherwise defined herein shall have the meanings ascribed to
them in the Plan.


Section 2.     Termination of Continuous Service.


(a)     If the Grantee’s Continuous Service as an Employee is terminated for any
reason other than (i) death, (ii) Disability (as defined below), or (iii)
termination by the Company and its Subsidiaries without Cause (as defined
below), the Grantee shall, for no consideration, forfeit to the Company the
Shares of Restricted Stock to the extent such Shares are subject to a Period of
Restriction at the time of such termination of Continuous Service. If the
Grantee’s Continuous Service as an Employee terminates due to the Grantee’s
death or Disability, or is terminated by the Company and its Subsidiaries
without Cause, while Shares of Restricted Stock are subject to a Period of
Restriction, the Period of Restriction with respect to such Shares shall lapse,
and the Shares shall vest and become free of the forfeiture and transfer
restrictions described herein, on the date of the Grantee’s termination of
Continuous Service for such reason.


(b)     For purposes of this Agreement, the term “Disability” shall have the
meaning ascribed to such term in the Grantee’s employment agreement with the
Company or any Subsidiary. If the Grantee’s employment agreement does not define
the term “Disability,” or if the Grantee has not entered into an employment
agreement with the Company or any Subsidiary, the term “Disability” shall mean
the Grantee’s entitlement to long-term disability benefits pursuant to the
long-term disability plan maintained by the Company or in which the Company’s
employees participate.


(c)     For purposes of this Agreement, the term "Cause" shall have the meaning
ascribed to such term in the Grantee's employment agreement with the Company or
any Subsidiary. If the Grantee's employment agreement does not define the term
"Cause," or if the Grantee has not entered into an employment agreement with the
Company or any Subsidiary, the term "Cause" shall have the same meaning as
provided in the Plan.


Section 3.     Non-Transferability of Restricted Stock. Except as otherwise
provided in the Plan and this Agreement or as determined by the Committee, the
Grantee may not sell, assign, pledge, exchange, transfer, hypothecate or
encumber any Shares of Restricted Stock until the Period of Restriction set
forth in the Notice of Restricted Stock Grant shall lapse.


Section 4.     Entire Agreement. The Plan is incorporated herein by reference.
The Plan and this Agreement constitute the entire agreement of the parties with
respect to the Shares of Restricted Stock and may not be modified adversely to
the Grantee's interest except by means of a writing signed by the Company and
the Grantee.


Section 5.     Custody. As soon as practicable following the Date of Grant, the
Shares of Restricted Stock shall be registered in the Grantee’s name in
certificate or book-entry form. If a certificate is issued, it shall bear an
appropriate legend referring to the restrictions and it shall be held by the
Company, or its agent, on behalf of the Grantee until the Period of Restriction
has lapsed. If the Shares are registered in book-entry form, the restrictions
shall be placed on the book-entry registration. The Grantee may be required to
execute and return to the Company a blank stock power for each Restricted Stock
certificate (or instruction letter, with respect to Shares registered in
book-entry form), which will permit transfer to the Company, without further
action, of all or any portion of the Restricted Stock that is forfeited in
accordance with this Agreement.


Section 6.     Voting Rights and Dividends. Except for the transfer
restrictions, and subject to such other restrictions, if any, as determined by
the Committee, the Grantee shall have all other rights of a holder of Shares,
including the right to receive dividends paid (whether in cash or property) with
respect to the Restricted Stock and the right to vote (or to execute proxies for
voting) such Shares. Unless otherwise determined by the Committee, if all or
part of a dividend in respect of the Restricted Stock is paid in Shares or any
other security issued by the Company, such Shares or other securities shall be
held by the Company subject to the same restrictions as the Restricted Stock in
respect of which the dividend was paid.


Section 7.     Release of Restrictions. Upon the lapse of the Period of
Restriction, the Shares of Restricted Stock will be released from the
restrictions. The Company or its designee will notify the Grantee in advance of
the release of the restrictions and will make arrangements for the form in which
the released Shares will be issued to the Grantee.


Section 8.     Taxes. Pursuant to Section 17 of the Plan, the Committee shall
have the power and the right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any applicable tax
withholding requirements applicable to the Shares of Restricted Stock. The
Committee may condition the delivery of such Shares upon the Grantee's
satisfaction of such withholding obligations. The Grantee may elect to satisfy
all or part of such withholding requirement by tendering previously-owned Shares
or by having the Company withhold Shares having a Fair Market Value equal to the
minimum statutory tax withholding rate that could be imposed on the transaction
(or such other rate that will not result in a negative accounting impact). Such
election shall be irrevocable, made in writing, signed by the Grantee, and shall
be subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.


Section 9.     Company Policies to Apply. The sale of any Shares received
hereunder is subject to the Company’s policies regulating securities trading by
employees, all relevant federal and state securities laws and the listing
requirements of any stock exchange on which the Shares are then traded. In
addition, participation in the Plan and receipt of remuneration as a result of
laps of the Period of Restriction is subject in all respects to any Company
compensation clawback policies that may be in effect from time to time.


Section 10.     Miscellaneous Provisions.


(a)     Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.


(b)     Securities Laws. Upon the acquisition of any Shares pursuant to
settlement of Restricted Stock, the Grantee shall make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.


(c)     Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICTS OR
CHOICE OF LAW RULE OR PRINCIPLE THAT MIGHT OTHERWISE REFER CONSTRUCTION OR
INTERPRETATION OF THIS AGREEMENT TO THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION.


(d)     Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 19 and 21(b) of the Plan or
as required by any applicable law may be made without such written agreement.


(e)     Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(f)     Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(g)     References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended.


(h)     Headings. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation.


(i)     Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or by the Company forthwith to the
Board or the Committee, which shall review such dispute at its next regular
meeting. The resolution of such dispute by the Committee shall be final and
binding on all persons.


- 1 -

